DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter because Liu, Seok, and Huang do not teach 
wherein the at least one address octet of the MAC header comprises a second address octet (A2) of a second frame transmitted by the STA MLD, and the A2 address octet is used to configure the Nonce, wherein the frame is transmittedby the AP 
MLD over a first AP link associated with a corresponding first STA link of aSTA MLD and the 
second frame is transmitted by the STA MLD over a second STA link associated with a corresponding second AP link of a AP MLD.
Claim 9 contains allowable subject matter based on its dependence on claim 8.
Claim 16 contains limitations similar to the ones recited above in claim 8.  Therefore, claim 8 contains allowable subject matter for the same reasons given above regarding claim 8.
Claim 17 contains allowable subject matter based on its dependence on claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

III.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

It is unclear how the phrase “wherein the STA MLD comprises a plurality of STA links, the AP MLD comprises a plurality of AP links, each STA link and each corresponding AP link configured to transceive over a respective one of the plurality of AP links” relates to the claimed “authenticating a station (STA) multi-link device (MLD) with an Access Point (AP) MLD comprising negotiating a group of keys in a key negotiation (KN) band”.  Specifically, it is unclear how the plurality of STA links and the plurality of AP links are used by the STA MLD and the AP MLD respectively, to authenticate by negotiating the group of keys in a key negotiation (KN) band.
The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2-10 are dependent on claim 1 and are rejected under 35 U.S.C. 112(b) for indefiniteness for the same reasons given above regarding claim 1.
Claims 11 and 18 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 11 and 18 are rejected under 35 U.S.C. 112(b) for indefiniteness for the same reasons given above regarding claim 1.
Claims 12-17 and 19-20 are dependent on claims 11 and 18 respectively and are rejected under 35 U.S.C. 112(b) for indefiniteness for the same reasons given above regarding claims 11 and 18.
For purposes of examination, the examiner will treat the claimed authenticating of a station (STA) multi-link device (MLD) with an Access Point (AP) MLD as including communication channels that 
Claim 9 recites “the second frame” in line 6.  It is unclear what second frame the limitation is referring to because the claim does not earlier recite a second frame.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination the examiner will treat the dependency of claim 9 as “the method of claim 8”.
Claim 17 recites “the second frame” in line 6.  It is unclear what second frame the limitation is referring to because the claim does not earlier recite a second frame.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination the examiner will treat the dependency of claim 17 as “the method of claim 16”.
Claim 20 recites “the frame” in line 1.  It is unclear what frame the limitation is referring to because the claim does not earlier recite a frame.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination the examiner will treat the dependency of claim 20 as “the method of claim 19”.
The following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

IV.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2010/0332822 A1).
Regarding claim 18 Liu teaches a method for securing a multi-band wireless communication system (See paragraphs [0052] & [0053], establishing secure communication channels on two or more radio links for AP and STAs capable of communicating in multiple frequency bands reads on securing a multi-band wireless communication system) comprising: authenticating a first station (STA) multi-link device (MLD) with a second station MLD comprising negotiating a group of keys in a key negotiation (KN) band, the group of keys comprising a Pair-Wise Transient Key and a Group Transient Key (see paragraph [0143], The STA and AP conduct a 4-way handshake in the current band to negotiate a pairwise cipher suite and establish a pairwise transient key security association (PTKSA) and a group temporal key security association.  The pairwise transient key and group transient key is created during the 4-way handshake.  This reads on authenticating a first station (STA) multi-link device (MLD) with a second station MLD comprising negotiating a group of keys in a key negotiation (KN) band, the group of keys comprising a Pair-Wise Transient Key and a Group Transient Key) the KN band being one of a plurality of frequency bands (see paragraph [0143], the 4-way handshake to negotiate is conducted in the current band and reads on the KN band being one of a plurality of frequency bands), wherein the first STA MLD comprises a plurality of first STA links, the second STA MLD comprises a plurality of second STA links, each first STA link and each corresponding second STA link configured to transceive over a respective one of the plurality of frequency bands (see paragraphs [0052] & [0053], An access point (AP) and a client station (STA) may communicate in a 60 GHz band via one radio link and in a 5 GHz band via another radio link.  Secure communication channels are established on two or more radio links.  This reads on wherein the first STA MLD comprises a plurality of first STA links, the second STA MLD comprises a plurality of second STA links, each first STA link and each corresponding second STA link configured to transceive over a respective one of the plurality of frequency bands) and wherein authenticating the STA MLD in the KN band authenticates the first STA MLD for each of the frequency bands (see paragraph [0143], the STA and AP joint authentication is for all supported bands wherein the keys are established for both the current band and all other supported bands.  This reads on wherein authenticating the STA MLD in the KN band authenticates the first STA MLD for each of the frequency bands).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
V.	Claims 1-5, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0332822 A1) in view of Seok (US 2015/0271137 A1).
Regarding claim 1 Liu teaches a method for securing a multi-band wireless communication system (see paragraphs [0052] & [0053], establishing secure communication channels on two or more radio links for AP and STAs capable of communicating in multiple frequency bands reads on securing a multi-band wireless communication system) comprising: authenticating a station (STA) multi-link device (MLD) with access point (AP) MLD comprising negotiating a group of keys in a key negotiation (KN) band, (see paragraph [0143], The STA and AP conduct a 4-way handshake in the current band to negotiate a pairwise cipher suite and establish a pairwise transient key security association (PTKSA) and a group temporal key security association.  This reads on authenticating a station (STA) multi-link device (MLD) with access point (AP) MLD comprising negotiating a group of keys in a key negotiation (KN) band) the KN band being one of a plurality of frequency bands (see paragraph [0143], the 4-way handshake to negotiate is conducted in the current band and reads on the KN band being one of a plurality of frequency bands), wherein the STA MLD comprises a plurality of STA links, the AP MLD comprises a plurality of AP MLD links, each STA link and each corresponding AP link configured to transceive over a respective one of the plurality of AP links (see paragraphs [0052] & [0053], An access point (AP) and a client station (STA) may communicate in a 60 GHz band via one radio link and in a 5 GHz band via another radio link.  Secure communication channels are established on two or more radio links.  This reads on wherein the STA MLD comprises a plurality of STA links, the AP MLD comprises a plurality of AP MLD links, each STA link and each corresponding AP link configured to transceive over a respective one of the plurality of AP links) and wherein authenticating the STA MLD in the KN band authenticates the STA MLD for each of the frequency bands (see paragraph [0143], the STA and AP joint authentication is for all supported bands wherein the keys are established for both the current band and all other supported bands.  This reads on wherein authenticating the STA MLD in the KN band authenticates the STA MLD for each of the frequency bands); and transmitting a frame between the first STA MLD and the second STA MLD, in a first one of the frequency bands (see Liu, paragraph [0131]).
Liu does not specifically teach encrypting a frame comprising, incrementing a Packet Number (PN) corresponding to the frame, configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header, and configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header.
Seok teaches encrypting a frame (see paragraph [0213] and Fig. 18, encryption of the MAC frame reads on encrypting a frame) comprising, incrementing a Packet Number (PN) corresponding to the frame (see paragraph [0216] and Fig. 18, a packet number (ON) may be increased and this reads on incrementing a Packet Number (PN) corresponding to the frame), configuring a Nonce with the PN and Nonce may be constructed on the basis of a PN value and an address field (see paragraph [0217]) and this reads on configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header) and configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header (see paragraphs [0217] and Fig. 18, AAD may be constructed using fields of the MAC header and this reads on configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header); and transmitting the frame between the first STA MLD and the second STA MLD, in a first one of the frequency bands (see Seok, paragraphs [0266] – [0267]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Liu adapt to include encrypting a frame comprising, incrementing a Packet Number (PN) corresponding to the frame, configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header, and configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header because it facilitates encryption of the MAC frame in accordance with known methods and standards (see Seok, paragraph [0213] and Fig. 18).
Regarding claim 2 Liu teaches wherein one key in the group of keys is a Pair-Wise Transient Key (PTK) derived from a Pair-Wise Master Key (PMK) (see paragraph [0061], for example the pairwise transient key (PT) is derived from the pairwise master key (PMK) and this reads on wherein one key in the group of keys is a Pair-Wise Transient Key (PTK) derived from a Pair-Wise Master Key (PMK)), the frame is one of plurality of unicast frames (see paragraph [0241], the communication between multiband STAs, is unicast type and this reads on the frame is one of plurality of unicast frames), the PTK is used for encrypting and decrypting one or more of the unicast frames for all of the frequency bands used by both the STA MLD and the AP MLD, and wherein the PN is used for all of the frequency bands (see paragraphs [0095], A pairwise transient key security association (PTKSA) is established for each band using a PTK.  The encryption module uses PTK to encrypt data when the wireless device communicates on the frequency bands.  The encryption module provides encryption/decryption functions.  The PTKSA and GTKSA for each band use respective packet number (PN) counters during encryption.  This reads on the PTK is used for encrypting and decrypting one or more of the unicast frames for all of the frequency bands used by both the STA MLD and the AP MLD, and wherein the PN is used for all of the frequency bands).
Regarding claim 3 Seok teaches wherein the at least one address octet of the MAC header comprises a second address octet (A2) of the frame received by the STA MLD, and the A2 address octet is used to configure the Nonce (see paragraphs [0217] & [0218], AAD for CCM may be constructed using fields of the MAC header, the AAD includes an A2 (Address 2) field.  CCM Nonce may be constructed on the basis of the A2 (Address 2) field.  This reads on wherein the at least one address octet of the MAC header comprises a second address octet (A2) of the frame received by the STA MLD, and the A2 address octet is used to configure the Nonce).
Regarding claim 4 Seok teaches wherein the at least one address bit of the MAC header comprises a first address octet (A1), a second address octet (A2), a third address octet (A3) and a fourth address octet (A4) of the frame received by the STA MLD, and the A1, A2, A3 and A4 address octets are used to configure the AAD (see paragraph [0217], AAD is constructed using fields of the MAC header and may include a Frame Control field, an A1 (Address 1) field, an A2 (Address 2) field, an A3 (address 3) field and an A4 (Address 4) field and this reads on wherein the at least one address bit of the MAC header comprises a first address octet (A1), a second address octet (A2), a third address octet (A3) and a fourth address octet (A4) of the frame received by the STA MLD, and the A1, A2, A3 and A4 address octets are used to configure the AAD).
Regarding claim 5 Seok teaches modifying the frame to form a second frame and transmitting the second frame with a modified transmitter address of the STA MLD and receiving the second frame with a modified receiver address of the AP MLD (see paragraphs [0230]; [0263]; [0266] – [0267], The normal MAC header (see paragraph [0223] and fig. 23) may be modified to form the short MAC header by omitting at least one of A3 and A4 fields.  The short MAC header may include the A1 field indicating receiver address and the A2 field indicating the transmitter address and the first station STA may transmit a frame including the short MAC header to the second STA.  This reads on modifying the frame to form a second frame and transmitting the second frame with a modified transmitter address of the STA MLD and receiving the second frame with a modified receiver address of the AP MLD).
Regarding claim 11 Liu teaches an apparatus comprising a station (STA) multi-link device (MLD), comprising a plurality of first STA links, and an Access Point (AP) MLD, comprising a plurality of second STA links, each first STA link and each corresponding second STA link configured to transceive over a respective one of the plurality of frequency bands (see paragraphs [0052] & [0053], An access point (AP) and a client station (STA) may communicate in a 60 GHz band via one radio link and in a 5 GHz band via another radio link.  Secure communication channels are established on two or more radio links.  This reads on a station (STA) multi-link device (MLD), comprising a plurality of first STA links, and an Access Point (AP) MLD, comprising a plurality of second STA links, each first STA link and each corresponding second STA link configured to transceive over a respective one of the plurality of frequency bands), wherein the AP MLD is configured to: authenticate each of the frequency bands of the STA MLD (see paragraph [0143], the STA and AP joint authentication is for all supported bands wherein the keys are established for both the current band and all other supported bands.  This reads on wherein the AP MLD is configured to: authenticate each of the frequency bands of the STA MLD), negotiating a group of keys in a key negotiation (KN) band, (see paragraph [0143], The STA and AP conduct a 4-way handshake in the current band to negotiate a pairwise cipher suite and establish a pairwise transient key security association (PTKSA) and a group temporal key security association.  This reads on authenticating a station (STA) multi-link device (MLD) with access point (AP) MLD comprising negotiating a group of keys in a key negotiation (KN) band) the KN band being one of a plurality of frequency bands (see paragraph the 4-way handshake to negotiate is conducted in the current band and reads on the KN band being one of a plurality of frequency bands) ; and transmit a frame between the first STA MLD and the second STA MLD, in a first one of the frequency bands (see Liu, paragraph [0131]).
Liu does not specifically teach encrypting a frame comprising, incrementing a Packet Number (PN) corresponding to the frame, configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header, and configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header.
Seok teaches encrypting a frame (see paragraph [0213] and Fig. 18, encryption of the MAC frame reads on encrypting a frame) comprising, incrementing a Packet Number (PN) corresponding to the frame (see paragraph [0216] and Fig. 18, a packet number (ON) may be increased and this reads on incrementing a Packet Number (PN) corresponding to the frame), configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header (see paragraph [0218] and Fig. 18, Nonce may be constructed on the basis of a PN value and an address field (see paragraph [0217]) and this reads on configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header) and configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header (see paragraphs [0217] and Fig. 18, AAD may be constructed using fields of the MAC header and this reads on configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header); and transmitting the frame between the first STA MLD and the second STA MLD, in a first one of the frequency bands (see Seok, paragraphs [0266] – [0267]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Liu adapt to include encrypting a frame comprising, incrementing a Packet Number (PN) corresponding to the frame, configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header, and configuring an Additional Authentication 
Regarding claim 12 Liu and Seok teach the limitations as recited in claim 2 and therefore claim 12 is rejected for the same reasons given above.
Regarding claim 13 Liu and Seok teach the limitations as recited in claim 3 and therefore claim 13 is rejected for the same reasons given above.
Regarding claim 14 Liu and Seok teach the limitations as recited in claim 4 and therefore claim 14 is rejected for the same reasons given above.
Regarding claim 19 Liu teaches the method of claim 18 except for encrypting a frame comprising, incrementing a Packet Number (PN) corresponding to the frame, configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header, and configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header.
Seok teaches encrypting a frame (see paragraph [0213] and Fig. 18, encryption of the MAC frame reads on encrypting a frame) comprising, incrementing a Packet Number (PN) corresponding to the frame (see paragraph [0216] and Fig. 18, a packet number (ON) may be increased and this reads on incrementing a Packet Number (PN) corresponding to the frame), configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header (see paragraph [0218] and Fig. 18, Nonce may be constructed on the basis of a PN value and an address field (see paragraph [0217]) and this reads on configuring a Nonce with the PN and at least one address octet of a Medium Access Control (MAC) header) and configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header (see paragraphs [0217] and Fig. 18, AAD may be constructed using fields of the MAC header and this reads on configuring an Additional Authentication Data (AAD) with at least one address octet of the MAC header).

Regarding claim 20 Liu and Seok teaches transmitting the frame between the first STA MLD and the second STA MLD, in a first one of the frequency bands (see Liu, paragraph [0131] and Seok, paragraphs [0266] – [0267]).

VI.	Claims 6-7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0332822 A1) in view of Seok (US 2015/0271137 A1) and Huang et al. (US 2020/0267541 A1).
	Regarding claim 6 Liu and Seok teach the method of claim 1 including wherein each of the plurality of keys in the group of keys are a Group Transient Key (GTK) generated by the AP MLD (see paragraph [0092], group master key used derive a group temporal key (GTK) reads on wherein each of the plurality of keys in the group of keys are a Group Transient Key (GTK) generated by the MLD) and except for a different one of the plurality of GTKs is used for a respective one of the plurality of AP links of the AP MLD, the PN is one of a plurality of PNs and wherein a different one of the plurality of PNs is used for a respective one of the plurality of AP links.
	Huang teaches different one of the plurality of GTKs is used for a respective one of the plurality of AP links of the AP MLD, (see paragraphs [0142] – [0146], Different GTKSA/GTK can be used across links and this reads on different one of the plurality of GTKs is used for a respective one of the plurality of AP links of the AP MLD) and the PN is one of a plurality of PNs and wherein a different one of the plurality of PNs is used for a respective one of the plurality of AP links (see paragraph [0136], the transmitter can use different range of PN for different links and this reads on the PN is one of a plurality of PNs and wherein a different one of the plurality of PNs is used for a respective one of the plurality of AP links).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Liu and Seok combination adapt to include a different one of the plurality of GTKs is used for a respective one of the plurality of AP links of the AP MLD, the PN is one of a plurality of PNs and wherein a different one of the plurality of PNs is used for a respective one of the plurality of AP links because it would further improve the security perspective of multi-link operations (see Huang, paragraph [0025]).
	Regarding claim 7 Seok teaches an address of the frame transmitted by the AP MLD over an AP link associated with a corresponding STA link of ta STA MLD (see paragraphs [0262] – [0263] & [0266] – [0267] and Fig. 23, the first STA may generate a frame including a MAC header including the A1 field and A2 field and this reads on an address of the frame transmitted by the AP MLD over an AP link associated with a corresponding STA link of ta STA MLD).
Regarding claim 10 Seok teaches modifying the frame to form a second frame and transmitting the second frame with a modified transmitter address of the STA MLD (see paragraphs [0230]; [0263]; [0266] – [0267], The normal MAC header (see paragraph [0223] and fig. 23) may be modified to form the short MAC header by omitting at least one of A3 and A4 fields.  The short MAC header may include the A1 field indicating receiver address and the A2 field indicating the transmitter address and the first station STA may transmit a frame including the short MAC header to the second STA.  This reads on modifying the frame to form a second frame and transmitting the second frame with a modified transmitter address of the STA MLD).
Regarding claim 15 Liu, Seok, Huang teach the limitations as recited in claim 6 and therefore claim 15 is rejected for the same reasons given above.

Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stacey et al. Patent No.: US 8,850,204 B2 discloses multi-band/multi-link secure key generation and delivery protocol including key derivation (see abstract and col. 5, lines 35-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







August 13, 2021